J-S24015-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: I.S.R., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: S.D.                            :
                                               :
                                               :
                                               :
                                               :   No. 1786 WDA 2016

                    Appeal from the Order October 21, 2016
               In the Court of Common Pleas of Lawrence County
                  Civil Division at No(s): 20046 OF 2014 O.C.


BEFORE:      PANELLA, J., STABILE, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, J.                                FILED APRIL 18, 2017


        S.D. (“Mother”) appeals from the order entered on October 21, 2016,

denying, without prejudice, her petition to terminate the parental rights of

D.R. (“Father”) to their daughter I.S.R. (born in August 2012) (“Child”),

pursuant to the Adoption Act, 23 Pa.C.S.A. § 2511(a)(1), (5), and (b). 1 We

affirm.

        In its opinions entered on October 21, 2016 and December 7, 2016,

the trial court set forth the factual background and procedural history of this



____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
 Father has not filed a brief in this appeal, nor has he filed an appeal on his
own behalf.
J-S24015-17


appeal. See Trial Court Opinion, 10/21/16, at 1-3; and Trial Court Opinion,

12/7/16, at 1-3.

      In its opinion entered on October 21, 2016, the trial court stated as

follows:

             Before the [c]ourt for consideration is a Petition for
      Involuntary Termination of Parental Rights filed by the
      Petitioner/Natural Mother, [S.D.] (hereinafter, “Mother”) which
      seeks to terminate the parental rights of the Respondent/Natural
      Father, [D.R.], (hereinafter, “Father”) regarding the minor child,
      [I.S.R.] (hereinafter, “I.S.R.”), born [in August 2012]. The
      Petition alleges as the bases for termination of parental rights
      the statutory authority set forth in Sections 2511(a)(1) and (5)
      of the Adoption Act.

            Section 2511(a)(1) provides that the rights of a parent
      may be terminated if the parent by conduct continuing for a
      period of at least six (6) months immediately preceding the filing
      of the petition either has evidenced a settled purpose of
      relinquishing parental claim to a child or has refused or failed to
      perform parental duties. 23 Pa.C.S.A. §2511(a)(1). Section
      2511(a)(5) provides that parental rights may be terminated
      where the child has been removed from the care of the parent
      by the court or under a voluntary agreement with an agency for
      a period of at least six months, the conditions which led to the
      removal or placement of the child continue to exist, the parent
      cannot or will not remedy those conditions within a reasonable
      period of time, the services or assistance reasonably available to
      the parent are not likely to remedy the conditions which led to
      the removal or placement of the child within a reasonable period
      of time and termination of the parental rights would best serve
      the needs and welfare of the child. 23 Pa.C.S.A. §2511(a)(5).

            The [trial court] initially conducted hearings in this matter
      on March 6, 2015, July 30, 2015, September 8, 2015 and
      November 13, 2015. The record was then closed. The [trial
      court] thereafter entered an Order on November 13, 2015 which
      directs … [F]ather to file a brief within fourteen (14) days of
      receipt of the notes of testimony for the November 13, 2015
      hearing, and Mother to file a brief no later than fourteen (14)
      days after receipt of Father’s brief. The notes of testimony

                                     -2-
J-S24015-17


     regarding the November 13, 2015 hearing were filed on
     November 19, 2015. … [F]ather filed his brief on December 10,
     2015, and Mother filed her brief on January 4, 2016.

           The record before the [trial court] as of November 13,
     2015 establishes that the natural parents resided together for a
     short period of time both before and after the child’s birth. They
     never married. The parents’ relationship with each other was
     very contentious, with Mother filing at least three (3) Protection
     From Abuse actions against Father. Additionally, multiple
     Contempt of Court Petitions arising from alleged violations of the
     Protection From Abuse Act were filed by Mother. After the child’s
     birth, Father underwent treatment in drug and alcohol
     rehabilitation. He failed to exercise his custodial rights with
     I.S.R. while he was in treatment.

           Of utmost importance to rendering a decision in this
     matter is that the initial Petition for Termination of Parental
     Rights indicates that [A.D.], I.S.R.’s Godmother, is named as the
     proposed adoptive parent. The testimony establishes that [A.D.]
     is 39 years old, is married, has three (3) children and is the best
     friend of the maternal grandmother, [D.B.] (hereinafter,
     “Maternal Grandmother”). The following testimony references
     the intentions of [A.D.] relative to the prospective adoption as
     set forth beginning on page 22 of the transcript from the March
     6, 2015 hearing:

        Page 22 - Question: Is it your intention to adopt the
        minor child if rights were terminated, Father’s rights were
        terminated?

        Page 23 - Answer: Yes.

        Question: Is your Husband aware of that fact?

        Answer: Yes.

        Question: Is he agreeable to that?

        Answer: Yes.

     (N.T., March 6, 2015, p. 22). [A.D.’s] other testimony can be
     summarized as referring to her involvement with Mother and her
     relatively consistent involvement with I.S.R. since her birth.

                                    -3-
J-S24015-17



           In addition to [A.D.’s] interest in becoming an adoptive
     parent, the hearing testimony reflects that Maternal
     Grandmother is also willing to serve as adoptive parent.
     Maternal Grandmother is married. Mother does not reside with
     either prospective adoptive parent.

           In researching this matter, the [trial court] studied the
     case of In re: Adoption of M.R.D and T.M.D., 128 A.3d 1249
     (Pa.Super. 2015). Significantly, this Superior Court case was
     issued on December 8, 2015, after close of testimony, but prior
     to the time briefs were due/filed. The In re: M.R.D. case was
     important at the relevant time because it provides the following:

        “Any individual may become an adopting parent.” 23
        Pa.C.S.A. § 2312. The “any individual” language permits
        a non-spouse to adopt even where one of the natural
        parents continues to retain custody, upon “cause shown.”
        In re Adoption of R.B.F., 569 Pa. 269, 280-81, 803
A.2d 1195, 1202 (2002); 23 Pa.C.S.A. § 2901. A non-
        spouse adoptive nominee can be a child’s maternal
        grandfather. In re Adoption of J.M., 991 A.2d 321, 326
        (Pa.Super. 2010). The purpose of the “cause shown”
        approach, borrowed from Section 2901, is consistent with
        legal precedent which requires the court to analyze the
        integrity of the “proposed adoption” and if it is likely to
        happen. See, In re T.R., 502 Pa. 165, 169 n. 10, 465
A.2d 642, 644 n. 10 (1983) (insisting court should
        actually consider adoptive candidate’s intent to adopt,
        and not merely accept adoption averment on its face, to
        determine if petitioner(s) genuinely seek termination
        “solely as an aid to adoption”). See also, In re
        Adoption of L.J.B., supra at 230, 18 A.3d at 1108
        (stating court should consider, and not merely accept on
        its face, averment of intent to adopt, to ascertain that
        termination is sought as aid to adoption and formation of
        new parent-child relationship).

     [In re: M.R.D., 128 A.3d at 1260].

           Based upon the law set forth in In re: M.R.D., the date
     the Superior Court decided the matter and the relative lack of
     information regarding cause shown for Mother to retain custody
     and the intent to adopt by proposed adoptive parents as

                                   -4-
J-S24015-17


     submitted during hearings in the underlying matter, the [trial
     court] entered an Order on March 1, 2016 which extended an
     opportunity for the parties to file a supplemental brief in light of
     the In re: M.R.D. Superior Court decision.1 Father filed a
     Supplemental Memorandum on March 15, 2016, and Mother filed
     a Supplemental Memorandum on March 21, 2016. Following a
     review of the supplemental memoranda, the [trial court] entered
     an Order on April 1, 2016 reopening the record so as to address
     issues surrounding the prospective adoption as it relates to the
     recently decided Superior Court decision in In re: M.R.D.

           An evidentiary hearing was conducted on August 30, 2016.
     During this hearing, Mother and Maternal Grandmother appeared
     and testified. Through testimony, it was confirmed that the
     [m]aternal [g]randmother desired to serve as adoptive parent
     and that Mother did not intend to terminate her parental rights
     over I.S.R.[] Also, Mother and Maternal Grandmother did not
     intend to reside together.

           On August 29, 2016 the Supreme Court of Pennsylvania at
     In re: Adoption of M.R.D. and T.M.D., [145 A.3d 1117], 2016
WL 4541129 (Pa. 2016)[,] decided the appeal from the Superior
     Court and reversed and remanded the matter.2 In doing so, the
     Supreme Court concluded that the Adoption Act does not permit
     a maternal grandfather to adopt a minor child with the child’s
     mother without the mother relinquishing her parental rights
     simply as means to facilitate a termination of the biological
     father’s parental rights. The Supreme Court reasoned that the
     grandfather and mother were not part of an intact cohabitating
     family unit, and relinquishment of parental rights by the mother
     was necessary to avoid unique complications. The Supreme
     Court further reasoned that[,] by allowing such an adoption, the
     door would open for misuse of adoption proceedings by spiteful
     parents seeking to involuntarily terminate the rights of unwanted
     parents.

           As a result of the most recent decision regarding an
     adoption with mother and grandparent serving as parents as set
     forth in the Supreme Court decision of In re: M.R.D., supra,
     [the trial court] concludes it is bound to deny … Mother’s Petition
     for Involuntary Termination of Parental Rights since Maternal
     Grandmother is the proposed adoptive parent and there is no
     indication that Mother is relinquishing her parental rights. As
     such, the [trial court] will dismiss Mother’s Petition for

                                    -5-
J-S24015-17


         Termination of Parental Rights without prejudice should a
         different adoptive parent be willing and able to serve as such.
         ___________________________________________________
         1
           A Petition for Allowance of Appeal from the Order of the
         Superior Court regarding In re: M.R.D. was filed with the
         Supreme Court of Pennsylvania [on January 7, 2016, and was
         granted] on March 16, 2016.
         2
           On August 29, 2016, the court conducted its own research
         through Westlaw to investigate whether the Supreme Court
         issued this decision. However, the [trial court] did not find a
         posting of the decision on said date.

Trial Court Opinion, 10/21/16, at 1-6 (footnotes in original).

         Mother filed a timely notice of appeal, along with a concise statement

of errors complained of on appeal pursuant to Pa.R.A.P 1925(a)(2)(i) and (b)

with regard to the October 21, 2016 order.

         Mother raises two issues:

         I. Did the [t]rial [c]ourt err in denying Mother’s Petition for
         Termination of Parental Rights of the Natural Father by
         improperly applying In Re: Adoption of M.R.D. and T.M.D.,
         128 A.3d 1249 (Pa.Super. 2015) retroactively, as the decision
         was issued subsequent to the filing of the Petition and after the
         [t]rial [c]ourt initially concluded testimony[?]


         II. Did the lower court err in denying Mother’s Petition for
         Termination of Parental Rights of the Natural Father as Mother
         Presented sufficient evidence to establish a basis for termination
         of Father’s parental rights under Section 2511 (a)(1) and
         complied with all of the provisions of the Adoption Act[?]

Mother’s Brief, at 5. As explained below, we need not reach the second

issue.




                                       -6-
J-S24015-17


      Mother’s issue on appeal raises a pure question of law. Our standard of

review is de novo and our scope of review is plenary. See In re B.L.J., Jr.,

938 A.2d 1068, 1071 (Pa. Super. 2007).

      In In re Adoption of M.R.D., 128 A.3d 1249 (Pa. Super. 2015) (en

banc), this Court held that the trial court properly granted the petition to

terminate the children’s father’s parental rights filed by the child’s biological

mother and her father, the children’s maternal grandfather, so that the

maternal grandfather could adopt the children. We explained that § 2512 of

the Adoption Act governs who may file a petition to terminate parental rights

and the requirements for the petition’s contents. The en banc court stated:

             Significantly, “Any individual may become an adopting
      parent.” 23 Pa.C.S.A. § 2312. The “any individual” language
      permits a non-spouse to adopt even where one of the natural
      parents continues to retain custody, upon “cause shown.” In re
      Adoption of R.B.F., 803 A.2d 1195, 1202 (Pa. 2002); 23
      Pa.C.S.A. § 2901. A non-spouse adoptive nominee can be a
      child’s maternal grandfather. In re Adoption of J.M., 991 A.2d
321, 326 (Pa. Super. 2010). The purpose of the “cause shown”
      approach, borrowed from Section 2901, is consistent with legal
      precedent which requires the court to analyze the integrity of the
      “proposed adoption” and if it is likely to happen. See In re T.R.,
      465 A.2d 642, 644 n.10 (Pa. 1983) (insisting court should
      actually consider adoptive candidate’s intent to adopt, and not
      merely accept adoption averment on its face, to determine if
      petitioner(s) genuinely seek termination “solely as an aid to
      adoption”). See also In re Adoption of L.J.B., 18 A.3d 1098,
      1108 (Pa. 2011)] (stating court should consider, and not merely
      accept on its face, averment of intent to adopt, to ascertain that
      termination is sought as aid to adoption and formation of new
      parent-child relationship).
128 A.2d at 1260.




                                      -7-
J-S24015-17


      This Court found that the trial court’s determination that the mother

and maternal grandfather had established “cause shown” to proceed with

the maternal grandfather’s proposed adoption of the children was supported

by ample, competent evidence of record. See id., at 1263. We also agreed

with that the trial court’s determination that there was sufficient evidence to

warrant the involuntary termination of the father’s parental rights. See id.

at 1263-1265. We then addressed the father’s contention that the proposed

adoption would not create a new family unit. We rejected the father’s

argument, citing In re Adoption of J.M., 991 A.2d at 326, for the

proposition that “‘cohabitation’ is not the sine qua non of the ‘new family

unit.’” We found the case relied upon by the father, In re Adoption of

L.J.B., was factually distinguishable and misplaced as supporting his

argument. We focused on the familial relationship that the maternal

grandfather had established with the children, instead of the fact that the

mother and the maternal grandfather would not be residing together. See

id., at 1265. Accordingly, this Court affirmed the trial court’s decree. See

id., at 1266.

      Our Supreme Court granted Father’s petition for allowance of appeal.

The Court explained the statutory scheme set forth in the Adoption Act as

follows:

            Section 2512(a) of the Adoption Act sets forth the parties
      who may file a petition for involuntary termination, including,
      inter alia, a parent or an agency. Id. § 2512(a). In contrast to
      an agency petition, a parent petitioning to terminate the rights

                                     -8-
J-S24015-17


     of the child’s other parent must file a termination petition
     containing “an averment that the petitioner will assume custody
     of the child until such time as the child is adopted.” Id.
     § 2512(b) (emphasis added). Thus, the petitioning parent must
     demonstrate that an adoption of the child is anticipated in order
     for the termination petition to be cognizable. See In re B.E.,
     377 A.2d 153, 155 (Pa. 1977); In re Adoption of L.J.B., 18
A.3d 1098, 1107 (Pa. 2011) (plurality). Section 2512(b)’s
     adoption requirement is consistent with the rationale behind
     permitting the involuntary termination of a parent’s rights, which
     we have explained is “to dispense with the need for parental
     consent to an adoption when, by choice or neglect, a parent has
     failed to meet the continuing needs of the child,” rather than “to
     punish an ineffective or negligent parent, or provide a means for
     changing the surname of the child.” B.E., 377 A.2d at 155;
     L.J.B., 18 A.3d at 1108 (quoting B.E.).

            Because a termination petition filed by one parent against
     the other must occur in the context of an anticipated adoption,
     and because adoption is a statutory right, we note that the
     parent seeking termination must strictly comply with all
     pertinent provisions of the Adoption Act in order for the adoption
     to be valid. See In re Adoption of R.B.F., 803 A.2d 1195,
     1199 (Pa. 2002) (“To effect an adoption, the legislative
     provisions of the Adoption Act must be strictly complied with.”).
     While the Adoption Act provides that “[a]ny individual may
     become an adopting parent,” 23 Pa.C.S. § 2312, relevant to the
     instant matter, Section 2711 of the Act requires the parent
     seeking termination to consent to the adoption and to relinquish
     his or her parental rights. Id. § 2711(a)(3) (requiring consent to
     adoption by the parent of an adoptee who is under 18 years of
     age); § 2711(d)(1) (setting forth contents of consent, including
     the statement “I understand that by signing this consent I
     indicate my intent to permanently give up all rights to this
     child”). Requiring parental consent to the adoption and the
     relinquishment of his or her parental rights “permits the child
     and the adoptive parent or parents to establish a new parent-
     child relationship.” B.E., 377 A.2d at 156. Thus, where “no new
     parent-child relationship is contemplated[,] . . . the involuntary
     termination of . . . parental rights . . . is not permitted under the
     Adoption Act.” Id.; L.J.B., 18 A.3d at 1108 (quoting B.E.).

          An exception to this relinquishment requirement exists,
     however, in second-parent adoption cases where the adopting

                                     -9-
J-S24015-17


      party is the spouse of the parent seeking termination — that is,
      in the context of a stepparent adoption. Indeed, where the
      parent consents to an adoption of his child by his or her spouse
      — i.e., the stepparent — the consenting parent is permitted to
      retain his or her parental rights. See 23 Pa.C.S. § 2903.
      (“Whenever a parent consents to the adoption of his child by his
      spouse, the parent-child relationship between him and his child
      shall remain whether or not he is one of the petitioners in the
      adoption proceeding.”).

             Additionally, if the parent does not consent to relinquish
      his or her parental rights, the court nevertheless may enter an
      adoption decree upon “cause shown.” Id. § 2901. In R.B.F.,
      wherein parents sought to have their domestic partners adopt
      their children, but did not wish to relinquish their parental rights,
      we interpreted Section 2901’s “cause shown” language as giving
      the trial court the discretion to grant an adoption petition in
      circumstances where, as in that case, the party seeking adoption
      is unable to meet the statutory requirements for adoption, but
      has demonstrated cause for his or her noncompliance with those
      requirements. R.B.F., 803 A.2d at 1201-02.

In re Adoption of M.R.D., 145 A.3d at 1120 (footnote omitted) (emphasis

in original).

      Our Supreme Court went on to discuss the novel issue before it as

follows:

             As noted above, we held in R.B.F. that, in cases in which a
      party seeking adoption is unable to meet the statutory
      requirements under the Adoption Act, Section 2901 allows the
      party to show “cause” as to why he or she cannot meet those
      requirements, and, upon such a showing, the trial court has the
      discretion to waive the requirement and grant the adoption
      petition. R.B.F., 803 A.2d at 1201-02. In those consolidated
      cases, same-sex couples sought a second-parent adoption of the
      legal parent’s child without the legal parent having to relinquish
      his or her parental rights. Finding that it was, indeed, possible
      for parties to waive the relinquishment requirement under
      Section 2901 upon a showing of cause, we remanded to the
      respective trial courts to determine whether the couples showed


                                     - 10 -
J-S24015-17


     cause to waive the requirement under                the   particular
     circumstances of their cases. Id. at 1203.

           Similar to the appellants in R.B.F., [the mother and
     grandfather] also seek to waive the Adoption Act’s
     relinquishment requirement, albeit under a different factual
     scenario. Indeed, unlike in R.B.F., which did not involve
     involuntary termination due to the absence of a second legal
     parent, there obviously is no intimate relationship between the
     legal parent [(the mother)] and the prospective adoptive parent
     [(the grandfather)]. Rather, [the mother] and [the grandfather],
     who share a parent-child relationship of their own, seek to waive
     the relinquishment requirement in order to allow [the
     grandfather] to adopt [the children] and co-parent them with
     [the mother], thereby facilitating the termination of [the
     father’s] parental rights. Thus, we consider for the first time
     whether a parent and a grandparent — and, more specifically,
     [the mother and the grandfather] — may establish cause under
     Section 2901 to waive the requirement that the parent relinquish
     her parental rights when the grandparent seeks to adopt that
     parent’s children — his grandchildren.

           We explained in R.B.F. that a party could show cause by
     clear and convincing evidence if he or she demonstrated that
     “the purpose of Section 2711(d)’s relinquishment of parental
     rights requirement will be otherwise fulfilled or is unnecessary
     under the particular circumstances of [his or her] case.” Id. The
     purpose behind the termination or relinquishment of an existing
     parent’s rights prior to an adoption is to facilitate a “new parent-
     child relationship” between the child and the adoptive parent,
     B.E., 377 A.2d at 156 (“Termination of parental rights permits
     the child and the adoptive parent or parents to establish a new
     parent-child relationship through adoption”), and to protect “the
     integrity and stability of the new family unit.” J.D.S., 763 A.2d
     at 871; L.J.B., 18 A.3d at 1108. Accordingly, [the mother and
     grandfather] may show cause to waive the relinquishment
     requirement only if they can establish that permitting [the
     grandfather] to adopt [the children] while [the mother] retains
     her parental rights will promote a new family unit or that it is
     otherwise unnecessary to require [the mother] to relinquish her
     parental rights under the circumstances of this case.

Id., at 1127 (footnote omitted).


                                    - 11 -
J-S24015-17


     The Court held that the mother and the maternal grandfather had

failed to establish legal cause to excuse the requirement that the mother

relinquish her parental rights under § 2711 prior to the proposed adoption,

and, thus, the adoption could not proceed, stating as follows:

            In the standard adoption case, termination and
     relinquishment of parental rights is necessary so that the child
     may be adopted by, and form new bonds with, his or her new
     family, unencumbered by the former legal parents. By contrast,
     in second-parent adoption cases in which the relinquishment of a
     parent's rights is not required — i.e., stepparent adoptions and
     adoptions by same-sex couples — relinquishment of the parent’s
     rights is unnecessary, and indeed damaging. In such cases, the
     parent and the prospective adoptive parent are committed
     partners — that is, they are involved in a horizontal relationship,
     are equals as between each other, and are equals with respect
     to the child. Adoption in such circumstances allows the
     prospective adoptive parent to create a new parent-child
     relationship with the legal parent’s child and a family unit
     together with the co-parent to whom he or she is committed.
     Thus, because the legal parent and prospective parent in
     second-parent adoption cases are part of the same family unit,
     the relinquishment requirement undermines, rather than
     promotes, family stability.

           The same cannot be said for the instant case, however,
     because [the mother and grandfather] are not similarly part of
     an intact family unit. Indeed, rather than being involved in a
     committed, horizontal relationship such as stepparents or same-
     sex partners, [the mother and grandfather] share a vertical,
     parent-child relationship. Moreover, in this case, [the
     grandfather] will remain married to [the grandmother] and will
     continue to live in a separate residence with her after the
     adoption. Adoption does not foster a family unit under
     circumstances where, as here, the adopting party is already part
     of — and will continue to be part of — a family unit that is
     separate from the unit which he seeks to promote and join
     through adoption.

          Additionally, relinquishment is necessary in this case to
     avoid a host of unique complications. For example, such an

                                    - 12 -
J-S24015-17


     arrangement would create confusing hybrid relationships within
     the family — [the grandfather] would be both [the children’s]
     father and grandfather, [the grandmother] would be both a
     grandmother and a stepmother, and, more confusing still,
     because of [the grandmother’s] status as a stepmother, [the
     mother would be both a mother to Children and, technically,
     their stepsister. Further complicating matters, if Mother ever
     seeks to marry, the Act does not require [the grandfather] to
     terminate his parental rights in favor of [the mother’s] spouse;
     thus, he could decide to remain [the children’s] father and
     prevent [the mother’s] spouse from having legal rights over [the
     children]. [The grandfather] has neither considered, nor
     explained, how his role with [the children] might change if [the
     mother] married. N.T., 8/13/13, at 23-26.

           Lastly, although the orphans’ court rejected the possibility
     in the instant case, permitting [the grandfather] to adopt and
     co-parent [the children] with [the mother] would nevertheless
     open the door for misuse of adoption proceedings by spiteful
     parents as a means to involuntarily terminate the rights of
     unwanted parents. . . .

           [The mother and grandfather] have not met their burden
     of showing that the proposed adoption by [the grandfather]
     would serve the underlying purposes of relinquishment, or that
     relinquishment     is  otherwise    unnecessary     under   the
     circumstances of this case. See R.B.F. In other words, they
     have not demonstrated that the proposed co-parenting
     arrangement would create a new family unit or a new parent-
     child relationship, particularly, and significantly, given [the
     grandfather’s] existing parent-child relationship with [the
     mother], and his intention to continue living in a separate
     residence with [the grandmother] following the adoption.

                                   ***

     As the proposed adoption is not otherwise valid, we need not
     consider whether the adoption would have been in [the
     children’s] best interests.

           In sum, [the mother and grandfather] have not
     demonstrated that, under Pennsylvania law, a valid adoption of
     [the children] is anticipated; thus, their termination petition is
     not cognizable, and so they are precluded from seeking the

                                   - 13 -
J-S24015-17


      involuntary termination of [the father’s] parental rights.
      Accordingly, we reverse the order of the Superior Court and
      remand to the orphans’ court for proceedings consistent with this
      opinion.

Id., at 1128-1130 (emphasis in original) (footnote omitted).

      In its Rule 1925(a) opinion entered on December 7, 2016, the trial

court stated the following:

            This Opinion is issued pursuant to Pa.R.A.P. No. 1925(a) in
      support of the Opinion and Order of Court of October 21, 2016
      which denies the Petition for Involuntary Termination of Parental
      Rights filed by the [n]atural [m]other, [S.D.]. After a careful
      review of the Statement of Errors Complained of on Appeal, in
      addition to the record established in the above-captioned case,
      [the trial court] determines that the Opinion issued on October
      21, 2016 sets forth sufficient justification for its decision
      regarding the errors complained of on appeal. To that extent,
      the Superior Court is directed to the Opinion. Notwithstanding,
      so as to more fully address each issue raised by the [n]atural
      [m]other in order to assist the Superior Court, the Trial Court
      submits this Opinion.

             For purposes of this appeal, the operative facts include
      that the [n]atural [m]other desired to retain her parental rights,
      while petitioning that the [n]atural [f]ather’s rights be
      terminated. The prospective adoptive parent was the maternal
      grandmother with whom the [n]atural [m]other did not reside.
      Testimony was initially completed on November 13, 2015, and
      the record closed. A briefing schedule was implemented for the
      parties by Order of Court.1 On December 8, 2015, the Superior
      Court issued an Opinion in In re: Adoption of M.R.D and
      T.M.D., 128 A.3d 1249 (Pa.Super. 2015), which was directly
      applicable to the matter pending before the [trial court]. No
      party addressed the Superior Court decision in their respective
      brief. As such, by Order of Court of March 1, 2016, the [trial
      court] extended an opportunity for the parties to file a
      supplemental brief in light of the In re: M.R.D. Superior Court
      decision.2 Following receipt and review of the supplemental
      memoranda, the [trial court] believed it required additional
      evidence on the issue of the prospective adoption as it related to
      the Superior Court decision in In re: M.R.D. As such, the matter

                                    - 14 -
J-S24015-17


     was reopened and a further hearing was scheduled by the Trial
     Court for June 2, 2016. This hearing was subsequently continued
     to August 30, 2016. On August 29, 2016, the day prior to the
     hearing, the Supreme Court issued its Opinion in In re: M.R.D.,
     145 A.3d 1117 (Pa. 2016). The evidentiary hearing in the matter
     sub judice was conducted on August 30, 2016. The record was
     then closed again.

            In In re: M.R.D., supra, the Supreme Court concluded
     that the Adoption Act does not permit a maternal grandfather to
     adopt a minor child with the child’s mother without the mother
     relinquishing her parental rights, simply as means to facilitate a
     termination of the biological father’s parental rights. The
     Supreme Court reasoned that the mother and grandfather in In
     re: M.R.D. were not part of an intact cohabitating family unit,
     and relinquishment of parental rights by the mother was
     necessary to avoid unique complications. The Supreme Court
     further reasoned that[,] by allowing such an adoption, the door
     would open for misuse of adoption proceedings by spiteful
     parents seeking to involuntarily terminate the rights of unwanted
     parents. Because the [n]atural [m]other here desired to retain
     her parental rights, to have the parental rights of the [n]atural
     [f]ather terminated and to have the maternal grandmother serve
     as the adoptive parent of the child without the [n]atural
     [m]other and maternal grandmother residing together as an
     intact family, the [trial court] felt bound by the Supreme Court
     decision in In re: M.R.D. to deny the [n]atural [m]other’s
     Petition seeking to terminate the parental rights of the [n]atural
     [f]ather.

            The [n]atural [m]other raises the following two errors
     complained of on appeal: 1) that the [trial court] improperly
     denied the [n]atural [m]other’s Petition for Termination of
     Parental Rights by applying In Re: Adoption of M.R.D. and
     T.M.D., 128 A.3d 1249 (Pa.Super. 2015)[,] retroactively, as that
     decision was issued subsequent to the filing of the Petition and
     after the [trial court] initially concluded testimony; and, 2) that
     the [trial court] improperly denied the [n]atural [m]other’s
     Petition as Mother presented sufficient evidence to establish a
     basis for the termination of the Father’s parental rights.

           Generally, “a court may, in its discretion, reopen the case
     after a party has closed for the taking of additional testimony,
     but such matters are peculiarly within the sound discretion of the

                                   - 15 -
J-S24015-17


     trial court, and a denial of (an) opportunity for a rehearing for
     the purpose of introducing additional evidence will not ordinarily
     be disturbed.” Commonwealth v. Deitch Co., 449 Pa. 88, 295
A.2d 834 (1972); see, Colonna v. Colonna, 791 A.2d 353
     (Pa.Super. 2001); In re: J.E.F., 187 Pa. 455, 409 A.2d 1165
     (1979). Such a ruling will be disturbed only if the court has
     abused its discretion. Thomas v. Waters, 350 Pa. 214, 38 A.2d
237 (1944); see also, Van Buren v. Eberhard, 377 Pa. 22,
     104 A.2d 98 (1954).

           Here, the Superior Court Opinion in In re: M.R.D. was
     issued within one month of the final hearing which initially closed
     the testimony. The parties’ briefs were due near the time the
     Superior Court Opinion was issued, and no party mentioned that
     Opinion in their brief. As both the situation in this matter and in
     In re: M.R.D. concerned termination of parental rights and a
     proposed adoption by a natural parent who sought to retain her
     parental rights and a grandparent, the [trial court] felt that the
     parties should specifically address this scenario. It is significant
     that the [trial court] could not find binding authority for the
     [n]atural [m]other’s proposition that a trial court must apply the
     law as it stands on the date of the filing of a petition for
     involuntary termination of parental rights to the matter being
     decided. As such, based upon all of the foregoing, the [trial
     court] concludes it proceeded accordingly in reopening the
     record and applying the current law, given the timing of the
     hearings, the briefing schedules and the dates the relevant
     appellate court decisions were issued.

            As to the [n]atural [m]other’s argument that the [trial
     court] erred in denying the [n]atural [m]other’s Petition because
     the [n]atural [m]other presented sufficient evidence to establish
     a basis for termination of Father’s parental rights under Section
     2511(a)(1) and complied with all provisions of the Adoption Act,
     the [trial court] believes that [n]atural [m]other’s point is
     reasonable in that the [n]atural [f]ather here did not have
     sufficient contact with the minor child to justify him [sic]
     retaining his parental rights over the child. However, the [trial
     court] based its decision in denying the [n]atural [m]other’s
     Petition pursuant to the Supreme Court Opinion in In re:
     M.R.D., supra, namely, that an adoption would be improper if
     the prospective adoptive parents were a grandparent and a
     natural parent whose parental rights are not relinquished who


                                    - 16 -
J-S24015-17


      did not cohabitate as an intact family, rather than any lack of
      involvement by the [n]atural [f]ather with the child.
      ___________________________________________________
      1
        The November 16, 2015 Order provides that [c]ounsel for
      Natural Father was to file his brief within fourteen (14) days of
      receipt of the notes of testimony for the final hearing being filed,
      and Counsel for the [n]atural [m]other was to file her brief
      within fourteen (14) days of the date the [n]atural [f]ather’s
      brief was filed. The notes of testimony were filed on November
      19, 2015. Natural Father filed his brief on December 19, 2015,
      and Natural Mother filed her brief on January 4, 2016.
      2
       The Petition for Allowance of Appeal to the Supreme Court filed
      on January 7, 2016 was granted by the Supreme Court on March
      16, 2016.

Trial Court Opinion, 12/7/16, at 1-5 (footnotes in original).

      After a careful review of the record in this matter, we find no error of

law on the part of the trial court and no abuse of the trial court’s discretion

in finding the termination petition invalid under the Supreme Court’s holding

in In re Adoption of M.R.D. The trial court was constrained to apply the

Supreme Court’s holding to the instant matter, for the reasons set forth by

the trial court in its Rule 1925(a) opinion. We find no merit to the contention

that the trial court should have rendered its decision when it first closed the

evidence, and applied the law as it had been interpreted as of the time the

petition was filed. Mother does not provide any statutory or case law in her

brief, nor did our independent research reveal any statute or case, that

would have precluded the trial court from delaying its decision, reopening

the record, and then rendering its decision after the Supreme Court had

ruled on the novel issue.

                                     - 17 -
J-S24015-17


     We affirm the trial court’s order based on the discussion in the trial

court’s opinion filed on December 7, 2016, cited above. As such, we need

not consider the issue of whether the involuntary termination of Father’s

parental rights was warranted pursuant to the evidence in this matter.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/18/2017




                                   - 18 -